Citation Nr: 1012284	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  03-05 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Newark, New Jersey


THE ISSUE

Entitlement to a rating in excess of 30 percent for a skin 
disease manifested by recurrent sebaceous cysts.  




REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to 
November 1971.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from an August 2002 rating decision in which the RO 
increased the rating for the Veteran's service-connected 
skin disease manifested by recurrent sebaceous cysts from 0 
to 10 percent.   In September 2002, the Veteran filed a 
notice of disagreement (NOD) with the rating assigned.  A 
statement of the case (SOC) was issued in December 2002 and 
the veteran filed a substantive appeal (via a VA Form 9, 
Appeal to the Board of Veterans' Appeals) in March 2003.    

In May 2006, the Veteran testified during a Board hearing at 
the RO (i.e. Travel Board hearing) before a Veteran's Law 
Judge; a transcript of that hearing is of record.

In July 2006, the Board remanded the claim to the RO, via 
the Appeals Management Center (AMC), in Washington DC for 
further development.  The case was subsequently returned to 
the Board in August 2009.      


REMAND

In a February 2010 letter, the Board informed the Veteran 
that the Veteran's Law Judge who conducted the May 2006 
hearing is no longer employed by the Board.  As a result, 
the Veteran was given the option to testify at another Board 
hearing before a different Veteran's Law Judge.  In a March 
2010 response, the Veteran indicated that he desired another 
Travel Board hearing.  

As the RO schedules Travel Board hearings, a remand of this 
matter for the RO to schedule the requested Travel Board 
hearing is warranted.

Accordingly, this matter is hereby REMANDED to the RO for 
the following action:

The RO should schedule a Travel Board 
hearing for the appellant at the earliest 
available opportunity.  The RO should 
notify the appellant and his 
representative of the date and time of the 
hearing, in accordance with 38 C.F.R. § 
20.704(b) (2009).  After the hearing, the 
claims file should be returned to the 
Board in accordance with current appellate 
procedures. 

The purpose of this REMAND is to afford due process and to 
accomplish additional development, and it is not the Board's 
intent to imply whether the benefit requested should be 
granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence 
and/or argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2009).


